                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ALDRIC ROBINSON,

                              Plaintiff,
         v.                                                               ORDER

 JACOB GRIPENTROG and                                                  17-cv-586-jdp
 BRANDON MUELLER,

                              Defendants.


        Attached are draft versions of the voir dire, jury instructions, and verdict form for the

parties’ review prior to the final pretrial conference. Counsel for defendants are directed to

provide copies of these documents to plaintiff before close of business on Wednesday, May 29,

2019.

        Entered May 28, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge
